Citation Nr: 1643904	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  12-28 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether the reduction of the disability evaluation for intervertebral disc syndrome with degenerative arthritis of the cervical spine from 20 percent to non-compensable, effective November 1, 2010 was proper.

2.  Entitlement to an evaluation in excess of 20 percent for intervertebral disc syndrome with degenerative arthritis of the cervical spine.

3.  Entitlement to service connection for a psychiatric disability, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from February 1984 to June 1984 and November 2005 to February 2007.  With respect to the latter period of service, the Veteran was ordered to active duty in support of relief operations for Hurricane Katrina.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an July April 2010 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran was afforded a Travel Board hearing in July 2016.  A transcript of the testimony offered at the hearing has been associated with the record.  

The issues of entitlement to an evaluation in excess of 20 percent for intervertebral disc syndrome with degenerative arthritis of the cervical spine and entitlement to service connection for a psychiatric disability, to include depression, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Improvement of the Veteran's service-connected intervertebral disc syndrome with degenerative arthritis of the cervical spine is not shown.
CONCLUSION OF LAW

The reduction of the Veteran's service-connected intervertebral disc syndrome with degenerative arthritis of the cervical spine evaluation from 20 percent to non-compensable, effective November 1, 2010, was not proper; the criteria for a restoration of the 20 percent rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The U.S. Court of Appeals for Veterans Claims (Court), in Brown v. Brown, 5 Vet. App. 413 (1993), interpreted the provisions of 38 C.F.R. §§ 3.344 and 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, not only must it be determined that an improvement in a disability has actually occurred, but also an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.2 and 4.10; Brown, supra.

With regard to rating reduction matters in particular, VA regulations provide that where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  A veteran will be notified of the proposed reduction and that he has 60 days to present evidence showing why the reduction should not be implemented and to request a hearing.  The reduction will be made effective the last day of the month during which the 60-day period expires.  38 U.S.C.A. § 5112(b)(6) (West 2014); 38 C.F.R. § 3.105(e) (2015).

The Board notes that the provisions of 38 C.F.R. § 3.344(a) and (b), which apply to evaluations in effect for five years or more, are not for application in this case.  Rather, the provisions of 38 C.F.R. § 3.344(c) are applicable, which provide that, with respect to a disability rating in effect for less than five years, re-examinations disclosing improvement will warrant a rating reduction.

A rating reduction also must be based on adequate examinations and must have been supported by the evidence on file at the time of the reduction.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that failure of examiner to review claims file rendered reduction decision void ab initio); Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992). 

In determining whether the reduction was proper in this case, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282.  Such after-the-fact evidence may not be used to justify an improper reduction.

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Here, in the Veteran's disability has been evaluated under the General Formula for Diseases and Injuries of the Spine.

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.  There does not appear to be any indication of incapacitating episodes, defined as bedrest prescribed by a physician, and as a result, evaluation has been made under the General Rating Formula.

Under the General Rating Formula, a cervical spine disability is rated as follows:

A 10 percent evaluation is warranted where forward flexion of the cervical spine is greater than 30 degrees but not greater than 45 degrees; or, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted where forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is warranted for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent evaluation is provided for unfavorable ankylosis of the entire cervical spine. 38 C.F.R. § 4.71a.

The rating criteria further explain under Note (1), that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  The RO has separately evaluated cervical radiculopathy of the upper extremities, and no reduction was made in the evaluation of these associated neurologic abnormalities.  As such, the neurological evaluations are not contemplated herein.  

The RO granted service connection for the cervical spine disability in an April 2008 rating decision.  In doing so, it specifically acknowledged the findings of an August 2007 VA examination, which reflected muscle spasm and reversed lordosis centered at C5.  

In September 2009, the Veteran filed a claim for an increased evaluation of her cervical spine disability.  In October 2009, she was afforded a VA examination.  Examination of the spine at that time apparently reflected no spasm or abnormal spinal contour.  Examination also showed apparent full range of motion in the cervical spine.  See 38 C.F.R. § 4.71a, Plate V.  The examiner did not review the claims file, or any records, and the examination report does not address flare-ups.  The examiner did not comment on whether improvement had actually occurred, or if there was improvement in the veteran's ability to function under the ordinary conditions of life and work.

In an April 2010 letter, the RO proposed to reduce the evaluation of the cervical spine disability from 20 percent to non-compensable, i.e. zero percent disabling.  The letter offered the Veteran an opportunity for a pre-determination hearing.  Following a 60 day period, the RO reduced the evaluation to zero percent effective November 1, 2010.  

Here, the RO effectuated the reduction only on the basis of the October 2009 VA examination report.  The report is not based on any review of the record, and the examiner did not address flare-ups.  The examiner did not attempt to reconcile his findings with those of the August 2007 VA examination, which formed the basis for the award of a 20 percent evaluation based on findings of muscle spasm and reversed lordosis.  The examiner did not comment on whether there was any actual improvement since the prior examination.  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009). The examination is insufficient for rating purposes.

The Board acknowledges that the VA examination suggests possible improvement of the cervical spine disability.  However, a rating reduction must be based on an adequate examination and supported by the evidence of record at the time of the reduction.  In the present case, the reduction was effectuated based upon the examination findings, outlined above, which the Board finds to be inadequate for rating purposes.  See Tucker, supra.  Thus, the Board cannot find the evidence reflects actual improvement in the disability.  Brown, supra.; see also 38 C.F.R. §§ 3.344 and 4.13.  Nor did the examination in question that was the basis for the reduction take into consideration the Veteran's prior medical history and examinations, as there was no review of the claims file.  Accordingly, the Board finds that the evidence is at least in equipoise; thus, restoration of the 20 percent evaluation for intervertebral disc syndrome with degenerative arthritis of the cervical spine is warranted.  Gilbert, supra.


ORDER

Restoration of a 10 percent rating for degenerative arthritis of the cervical spine is granted.


REMAND

The Veteran seeks service connection for depression, to include as secondary to the service-connected cervical spine disability.  She particularly claims that her service in support of relief operations for Hurricane Katrina either caused or aggravated a psychiatric disability.  She also asserts that her service-connected cervical spine disability causes or aggravates a psychiatric disability.

In July 2013, she was afforded a VA psychiatric examination, which resulted in assessment of major depressive disorder (MDD).  The examiner was asked specifically to comment on the relationship between the cervical spine disability and associated neuropathy, and concluded it less likely than not that the MDD was caused by the cervical spine disability.  However, the examiner also commented that it was "possible" that the MDD was aggravated by the cervical spine disability, and associated neuropathy, and that "they do not appear to be the original cause of her depression."  The examiner also remarked that "[f]rom a review of her records, it appears that the Veteran's MDD began while she was in the service," but offered no rationale.  

In January 2014 a VA psychiatrist provided a letter on the Veteran's behalf.  In the letter, she concluded, without reasoning, that the Veteran's depression was due to disc and nerve disease.

A medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship.  Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993). Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  38 C.F.R. § 3.102; see also Bloom v. West, 12 Vet. App. 185, 187 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Further examination is necessary to decide the claim.  Here, the examiner's opinions contain insufficient rationale and are speculative.  The July 2013 examiner seems to indicate that MDD was incurred in service, but does not explain when or how.  Moreover, this examiner's comment that MDD was "possibly" aggravated by the service-connected disability, is speculative.  The January 2014 VA opinion provides no rationale, and is based upon no apparent history.  Accordingly, the claim is remanded to afford the Veteran another VA examination.  38 C.F.R. § 4.2.

The Veteran was last examined to address the severity of her cervical spine disability in October 2009.  Her testimony and personal statements since then indicate that the disability may have worsened since then.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  As the Veteran's assertions indicate possible worsening, she should be afforded a new VA examination.

In a January 2016 statement, the Veteran indicated that she had treatment at the Baton Rouge, Louisiana VA Community Based Outpatient Clinic (CBOC), and that she had been "outsourced" to Tulane Medical Center for treatment.  VA has obtained up-to-date records from the New Orleans VA Medical Center (VAMC), but no request has apparently been made for any records from the Baton Rouge CBOC, or any records from Tulane.  Upon remand, these records should be sought.  See 38 C.F.R. § 3.159(c)(1), (c)(2).  

Here, the Veteran had two verified periods of active service from February 1984 to June 1984 and November 2005 to May 2007.  The AOJ has not verified any other possible periods of active service, to include active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA), which would be expected in this Veteran's career.  See 38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).  Consequently, the Board concludes that AMC/RO must attempt to verify the appellant's periods of ACDUTRA or INACDUTRA. 




Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any from the Baton Rouge CBOC.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).  

2.  Ask the Veteran to identify any medical providers in possession of relevant records, including the Tulane Medical Center.  Based upon the Veteran's response, and after securing any necessary release(s) from the Veteran, the AOJ should attempt to obtain these records.  She should be asked to authorize the release of any other outstanding non-VA treatment records relating to her claims.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  Conduct any additional efforts, to include contacting the appellant and any appropriate agency or National Guard unit, to verify all periods of ACDUTRA and INACDUTRA. Reports of retirement points do not contain the necessary information in this regard.  If it is not possible for this information to be obtained, this fact should be specially documented in the claims folder.

4.  After the development directed in paragraphs 1 through 3 has been completed to the extent possible, schedule the Veteran for a new VA examination to address the nature and etiology of her claimed psychiatric disability, to include MDD.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to her service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.

The examiner must address the following questions, keeping in mind that the Veteran is both competent and credible to discuss her symptoms before, during and following service, despite any possible lack of documentation of the same:

a)  Is it at least as likely as not (50 percent probability or greater) that a psychiatric disability, to include MDD, was incurred during service or is otherwise etiologically related to service?

b) If the examiner finds that it is less likely than not that the Veteran has a psychiatric disability, to include MDD, that is etiologically related to service, is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected intervertebral disc syndrome with degenerative arthritis of the cervical spine and radiculopathy of the bilateral upper extremities has caused any currently diagnosed psychiatric disability, to include MDD?  

c) If it is determined that a psychiatric disability, to include MDD, was not caused by these service-connected disabilities, the examiner should opine whether it is at least as likely as not that a psychiatric disability, to include MDD, has been aggravated (that is, permanently worsened beyond its natural progression) by the service-connected intervertebral disc syndrome with degenerative arthritis of the cervical spine and radiculopathy of the bilateral upper extremities.  

The examiner's attention is invited to the July 2013 and January 2014 VA opinions of record, indicating a possible relationship between psychiatric disability and intervertebral disc syndrome with degenerative arthritis of the cervical spine and radiculopathy of the bilateral upper extremities.  

If aggravation is found, the examiner should indicate, to the extent possible, the approximate degree of disability or baseline before the onset of the aggravation.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete explanation for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.



5.  After the development directed in paragraphs 1 through 3 is completed to the extent possible, schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of her service-connected intervertebral disc syndrome with degenerative arthritis of the cervical spine.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.  The examination report should specifically state the current range of motion in this spinal segment, the point at which pain begins, and the presence or absence of unfavorable or favorable ankylosis.  Any neurological abnormalities resulting from the service-connected cervical spine disability should be discussed.

6.  After the development requested above has been completed to the extent possible, the AOJ should again review the record and adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


